Citation Nr: 1143136	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  05-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic skin disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970 and is a recipient of the Combat Infantryman Badge and the Purple Heart Medal.

The Veteran testified at an October 2008 Travel Board hearing.

The case was remanded in January and July 2009 and in May 2011.

The issue of entitlement to a service connection for a chronic skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not shown during service or for many years thereafter, and the most probative evidence indicates the condition is not related to service. 


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a January 2005 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for hearing loss, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In a March 2006 letter, the Veteran was also advised of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in July 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, VA examination reports, and hearing testimony.  The Board also notes that action requested by the prior Board remand in May 2011 has been taken.  Specifically, with respect to the claim being decided, the RO addressed additional pertinent evidence (the June 2009 audiological report) in a July 2011 supplemental statement of the case.  Accordingly, the remand directives have been complied with, and adjudication of this claim may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is seeking service connection for bilateral hearing loss, which he contends is due to noise exposure in service.  He reports noise exposure to gunfire as an infantryman during the Vietnam War.  As noted above, the Veteran is a recipient of the Combat Infantryman Badge and the Purple Heart Medal which confirm his participation in combat, and thus, the Veteran is entitled to the presumptions at 38 U.S.C.A. § 1154(b).  Under 38 U.S.C.A. § 1154(b)  and 38 C.F.R. § 3.304(d), service connection for a combat-related injury may be based on lay statements, alone, but do not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996). 

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat Veteran to establish service connection with lay testimony alone.  Rather, the statute relaxes the evidentiary requirements for determining what happened during service and is used only to provide a factual basis for a determination that a particular disease or injury was incurred or aggravated in service, not to link the service problem etiologically to a current disability.  Gregory v. Brown, 8 Vet. App. 563, 567   (1996).

Audiometer readings at the Veteran's pre-induction examination in April 1968 showed pure tone thresholds in the right ear were 5, 0, 0, 0, and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The thresholds in the left ear at the same frequencies were 0, 0, 0, 0 and 0 decibels, respectively.  

On discharge examination in September 1970, an audiogram disclosed that the hearing threshold levels in decibels for each ear were 0, 0, 0 and 0, at 500, 1000, 2000 and 4000 Hertz, respectively.  
 
In a letter dated May 2005, the Veteran's private physician noted that the Veteran has had hearing loss for years.  It was noted that the Veteran had worked around printing presses in a printing press company for many years and that he also had noise exposure in the service.  The physician felt that it was very difficult to ascertain whether or not the Veteran's hearing loss was due to the printing press company work exposure or the service.  The physician opined that certainly all these things together could have combined to make very serious hearing loss.

The Veteran underwent a VA audiology examination in October 2005.  The Veteran reported significant military noise exposure as well post-service noise exposure work for a printing company on and off for 20 years (with the use of ear protection).    Pure tone thresholds in the right ear were 10, 15, 35, 70, and 60 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The thresholds in the left ear at the same frequencies were 10, 20, 25, 55 and 50 decibels, respectively.  Speech audiometry revealed speech recognition ability of 100 percent for each ear.  The diagnosis was bilateral high frequency sensorineural hearing loss.

The examiner concluded that it was less likely than not that the Veteran's current hearing loss is related to military noise exposure/acoustic trauma.  The examiner's conclusion was based on the Veteran's hearing being normal upon separation from service.  The examiner felt that the Veteran's current hearing loss occurred subsequent to separation from service, the result of a combination of genetic and environmental factors.  With regard to the private physician's letter of May 2005, the examiner noted that the physician did not have access to the Veteran's service treatment records which showed normal audiometric thresholds during service.       

The Veteran underwent a VA audiology examination in July 2010 with the examiner indicating review of the claims folder in August 2010.  Pure tone thresholds in the right ear were 10, 20, 25, 55, and 55 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The thresholds in the left ear at the same frequencies were 15, 15, 25, 55 and 55 decibels, respectively.  Speech audiometry revealed speech recognition ability of 96 percent for each ear.  The diagnosis was sensorineural hearing loss, bilaterally.  

In a February 2011 addendum, the examiner determined that the Veteran's current hearing loss is less likely than not a result of noise exposure during military service as thresholds were within normal limits during service.  The examiner's conclusion was based on a review of the Veteran's service treatment records, personal interview and audiometric testing.  

The RO received two copies of a June 2009 audiological report from the U.S. Public Service/Federal Occupational Health, first in November 2009 and then in April 2011.  The report shows that the Veteran was employed as a printing press worker for 7 years and 5 months.  The report noted steady noise exposure from the presses for an estimated 8 hours a day.  It was also noted that there was prior noise exposure from military service, firearms and heavy machinery.  The study shows an abnormal audiogram with no change from baseline in the left ear.  A determination as to the etiology of the hearing loss was not provided.      

Relative to claims for service connection for hearing loss, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.  The regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

The Board finds that the Veteran was exposed to acoustic trauma in service, which is consistent with the circumstances of his infantry service.  38 U.S.C.A. § 1154(a).  The Board further observes that the Veteran currently has bilateral hearing loss that constitutes a disability as defined by 38 C.F.R. § 3.385.  The question that the Board must decide is whether the Veteran's current hearing loss disability is attributable to service.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In such an assessment of medical evidence, the Board can favor some medical evidence over other medical evidence so long as the Board adequately explains its reasons for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The United States Court of Appeals for Veterans Claims (Court) instructed that the Board should assess the probative value of medical opinion evidence by examining the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Upon review of the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  While the May 2005 private physician opined that certainly noise exposure both during and following service could have combined to make a very serious hearing loss, such opinion is merely speculative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  Further, the physician felt that it was very difficult to ascertain whether the Veteran's hearing loss was due to post service noise exposure or from service.  Accordingly, the opinion is entitled to little, if any, probative weight.  

The Board assigns great probative value to the opinion of the VA examiners who conducted the October 2005 examination and the July 2010 examination (and provided an addendum in February 2011).  The examiners reviewed the Veteran's file and also acknowledged that the Veteran was exposed to noise in service.  Based on examination of the Veteran and a review of the record, the examiners concluded it is less likely than not that the Veteran's hearing loss was caused by noise exposure in service.  The examiner presented reasoning for the opinion that is consistent with the record.  Thus, the greater weight of the evidence is against finding a nexus between the Veteran's current bilateral hearing loss disability and service.  Furthermore, as there is no evidence of bilateral hearing loss within one year following separation from service, service connection on a presumptive basis is also not warranted.  Accordingly, the preponderance of the evidence is against the claim and service connection for bilateral hearing loss is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Board finds that further RO action on the claim for service connection for a chronic skin disorder is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal. 

In this case, the service treatment records show that in September 1969, the Veteran  was seen with multiple abscesses on his left arm and left leg which were treated by incision and drainage.  

An October 2005 VA skin examination revealed color changes of the left forearm (due to natural genetic factors) and "some changes due to some keratosis," and the impressions included status post treatment of cellulitis and drainage of "abscess multiple left forearm" in September 1969, mild residual scarring, and solar keratosis.  The examiner also separately noted "onset was in service in Vietnam in the infantry" but did not clarify what the skin disease was that had its onset in service and then conversely stated that there was no chronic skin disease. 

The claim was remanded in January 2009 for further VA examination.

Pursuant to the Board's January 2009 remand, the Veteran was afforded a VA skin examination in July 2010.  However, in its May 2011 remand, the Board found that the July 2010 examination report also contained contradictory and inconclusive information.  First, the examiner stated early in the examination report that the Veteran had actinic keratosis of the bilateral upper extremities but, in rendering an impression, noted that there was no evidence of skin disease the present time.  Second, the examiner failed to acknowledge earlier skin findings during the appellate period, notably from the October 2005 VA skin examination.  The Board emphasized that regardless of current findings, an opinion was needed as to whether the October 2005 findings, even if resolved, are etiologically related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim).

The Veteran underwent another VA skin examination in June 2011.  However, the Board finds that the examination report contains inconclusive information.  The examiner found that the Veteran did have actinic keratosis but concluded that the condition was not etiologically related to military service.  In a July 2011 addendum, the examiner concluded that the condition most likely developed subsequent to the Veteran's separation from military service.  The examiner, however, failed to comment on findings from the October 2005 VA examination report which was specifically requested by the Board in its May 2011 remand directives.  While the examiner noted reviewing the July 2010 examination report, it appears that the wrong October 2005 examination report was reviewed.  The Veteran had undergone a VA examination of the skin and a VA scars examination in October 2005.  In reviewing the June 2011 examination report, it is clear that the examiner had reviewed the October 2005 VA scars examination and not the October 2005 VA skin examination.  Thus, the examiner did not comment on the findings from the October 2005 VA skin examination report.  

Under the circumstances presented in this case, the Board finds that the case should be returned to the examiner for an additional opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by Board confers on a claimant the right to VA compliance with the terms of remand order and imposes on Secretary a duty to ensure compliance with those terms). 
   
Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder and a copy of this REMAND should be forwarded to the same VA examiner who conducted the June 2011 VA skin examination, or, if that examiner is unavailable, to another suitably qualified examiner.  The examiner must review all pertinent records associated with the claims folder, including the Veteran's service medical records and the October 2005 VA skin examination report and provide a new, more thorough, medical opinion as to whether it is at least as likely as not that any findings from October 2005 VA skin examination, even if resolved, were etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


